         Case 3:20-cv-00569-MPS Document 42 Filed 05/15/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


DIANTHE MARTINEZ-BROOKS,                          :
REJEANNE COLLIER,                                 :
JACKIE MADORE; and                                :
KENNETH CASSIDY, Individually,                    :
and on Behalf of All Others Similarly Situated,   :
                         Petitioners,             :
                                                  :
         v.                                       :         C.A. No.: 3:20-cv-569 (MPS)
                                                  :
                                                  :
D. EASTER, Warden of Federal Correctional         :
Institution at Danbury, and MICHAEL               :
CARVAJAL, Director of the Federal Bureau          :
of Prisons, in Their Official Capacities,         :
                           Respondents.           :           May 15, 2020

                        NOTICE OF FILING OF
      THE COURT ORDERED LIST OF MEDICALLY VULNERABLE INMATES

       Please take notice that Respondents have filed the list of medically vulnerable

inmates, as ordered by the Court on May 12, 2020, under seal with the Court. Additionally,

attached to this notice as exhibits are the declarations associated with the list. Respondents

submit two declarations. As represented to the Court during the May 14, 2020 telephonic

status conference, the information on the list comes from two separate systems.
Case 3:20-cv-00569-MPS Document 42 Filed 05/15/20 Page 2 of 3



                                 Respectfully Submitted,

                                 Respondents
                                 By Their Attorneys

                                 John H. Durham
                                 United States Attorney



                                         /s/
                                 John B. Hughes, ct05289
                                 Michelle L. McConaghy, ct27157
                                 David C. Nelson, ct25640
                                 Nathaniel M. Putnam, phv10463
                                 Jillian R. Orticelli, ct28591
                                 Assistant U.S. Attorneys
                                 203-821-3700
                                 John.Hughes@usdoj.gov
                                 Michelle.McConaghy@usdoj.gov
                                 David.C.Nelson@usdoj.gov
                                 Nathaniel.Putnam@usdoj.gov
                                 Jillian.Orticelli@usdoj.gov
          Case 3:20-cv-00569-MPS Document 42 Filed 05/15/20 Page 3 of 3



                                        CERTIFICATION

       I hereby certify that on May 15, 2020, a copy of the foregoing was filed electronically.
Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.



                                                              /s/
                                                       Michelle L. McConaghy (ct27157)
                                                       David C. Nelson (ct25640)
                                                       Assistant U.S. Attorneys
